               Case 2:20-cr-00112-RSM Document 44 Filed 06/14/21 Page 1 of 1




 1                                                         CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6
     UNITED STATES OF AMERICA,                             )   No. CR20-112RSM
 7                                                         )
                     Plaintiff,                            )
 8                                                         )   ORDER GRANTING
                v.                                         )   MOTION TO SEAL SENTENCING
 9                                                         )   MEMORANDUM AND ITS EXHIBITS
     PRENTICE HOLLINGSWORTH,                               )
10                                                         )
                     Defendant.                            )
11                                                         )
12
13          THIS MATTER has come before the undersigned on the motion of Prentice
14   Hollingsworth to file Defendant’s Sentencing Memorandum and its exhibits under seal.
15   The Court has considered the motion and records in this case and finds there are
16   compelling reasons to file the documents under seal.
17          IT IS ORDERED that Defendant’s Sentencing Memorandum and its exhibits be
18   filed under seal.
19          DATED this 14th day of June 2021.
20
21                                                    A
                                                      RICARDO S. MARTINEZ
22                                                    CHIEF UNITED STATES DISTRICT
                                                      JUDGE
23
     Presented by:
24
     s/ Corey Endo
25
     Assistant Federal Public Defender
26   Attorney for Prentice Hollingsworth

                                                                         FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL SENTENCING                                             1601 Fifth Avenue, Suite 700
       MEMORANDUM AND ITS EXHIBITS                                            Seattle, Washington 98101
       (United States v. Hollingsworth, CR20-112RSM) - 1                                 (206) 553-1100
